Citation Nr: 1614901	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  08-20 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected degenerative disc disease of the L4-L5, the service-connected right hip with limitation of extension with degenerative joint disease and pain, and the service-connected right hip with limitation of flexion and pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel




INTRODUCTION

The Veteran had active service from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form-9 received in June 2008, the Veteran checked the box indicating that he wanted a BVA hearing at a local VA office (Travel Board hearing).  However, in August 2008, he opted for a local hearing with the RO in lieu of a Travel Board hearing.  The Veteran testified before a Decision Review Officer (DRO) sitting at the RO.  A videoconference Board hearing was also scheduled for November 2010.  However in the same month, the Veteran submitted a statement, requesting that his scheduled hearing be cancelled.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

In January 2012 and February 2015, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the December 2015 Supplemental Statement of the Case (SSOC), additional lay and medical evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in December 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for Type II diabetes mellitus has been raised by the record in a February 2016 statement by the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's left hip disability is caused by his service-connected low back disability. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Legal Criteria and Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As requested by the Board in its February 2015 remand, the Veteran was afforded a VA examination and medical opinion in December 2015.  The medical opinion provides a negative nexus between the Veteran's currently diagnosed osteoarthritis of the left hip and his active military service.  In providing the negative direct nexus opinion, however, the VA examiner reasoned that it was more likely that the Veteran's "hip pain [wa]s related to degenerative joint disease of the left hip (his current diagnosis) in addition to known degenerative arthritis of the lumbar spine, obesity and deconditioning."  

The examiner's statement leads the Board to conclude that at least a portion of the Veteran's left hip disability is directly attributable to the Veteran's service-connected low back disability.  Thus, resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for a left hip disability as secondary to the low back disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a left hip disability as secondary to a low back disability is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


